Grady, Judge,
concurring.
{¶ 55} An indigent defendant has a Sixth Amendment right to appointed counsel at a preliminary hearing. Coleman v. Alabama (1970), 399 U.S. 1, 90 S.Ct. 1999, 26 L.Ed.2d 387. We have not been provided a transcript of the prehminary hearing that would demonstrate that, in fact, defendant McCoy was deprived of his right to counsel in that proceeding. However, the state in its brief represents that “Defendant was appointed counsel but elected to go forward •without the attorney.” That representation is sufficient for us to conclude that McCoy was unrepresented at his preliminary hearing. That conclusion presents two further issues.
{¶ 56} The first issue is whether the defendant knowingly, intelligently, and voluntarily waived his right to counsel. There is a strong presumption against a waiver of that right. Von Moltke v. Gillies (1948), 332 U.S. 708, 68 S.Ct. 316, 92 *162L.Ed. 309. A finding that the presumption is rebutted requires a thorough inquiry into the circumstances of the waiver. Id. Because the burden of proving a rebuttal falls upon the state, failure to file a transcript of the preliminary hearing demonstrating the circumstances of the waiver is chargeable to the state.
{¶ 57} The second issue is, if a valid waiver was lacking, is the error reversible? Denial of the right to counsel will almost always result in reversible error. State v. Spates (1992), 64 Ohio St.3d 269, 595 N.E.2d 351. However, when the denial occurs at a preliminary hearing, the test is whether the error was harmless beyond a reasonable doubt in relation to the trial that resulted in the defendant’s conviction. Coleman, 399 U.S. at 11, 90 S.Ct. 1999, 26 L.Ed.2d 387; Chapman v. California (1967), 386 U.S. 18, 87 S.Ct. 824, 17 L.Ed.2d 705. A failure to provide a constitutionally mandated procedure is harmless beyond a reasonable doubt if there is no reasonable possibility that providing the procedure would have produced a more favorable result. Painter and Pollis, Baldwin’s Ohio Appellate Practice (2009-2010 Ed.), Section 7:16.
{¶ 58} There is no basis for finding that providing defendant with counsel at his preliminary hearing, or refusing to accept his waiver of his right to counsel in that proceeding, would have produced a more favorable result for him. Indeed, defendant fails to argue that any matter occurred at his preliminary hearing that would have produced a more favorable outcome for him in relation to his decision to enter a no-contest plea, had the matter not occurred. Therefore, on this record, any error that may have occurred in denying defendant his right to counsel at the preliminary hearing was harmless beyond a reasonable doubt.